Per Curiam.
In this malpractice action, the plaintiff appeals from the judgment rendered after the court directed a defendants’ verdict. He claims the trial court *134erred (1) in excluding certain hospital records and medical reports, (2) in excluding testimony from the plaintiffs expert concerning causation of gynecomastia, (3) in denying the plaintiffs motion to amend his complaint, (4) in excluding from evidence an authoritive medical study used by the plaintiff’s treating physician, and (5) in directing a verdict for the defendant.
The claims of error pressed by the plaintiff implicate the discretionary powers of the trial court. Our review fails to disclose any abuse of such discretion.
There is no error.